Case 3:19-cv-00734-RDM Document 10 Filed 09/08/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICROTEL INN & SUITES,
Plaintiff ;
Vv. : 3:19-CV-734
: (JUDGE MARIANI)
WILKES-BARRE VA MEDICAL CENTER, :
Defendant .
ORDER
AND NOW, THIS Xx 4 DAY OF SEPTEMBER, 2020, upon review of
Magistrate Judge Mehalchick’s Report and Recommendation (“R&R”) (Doc. 9) for clear
error or manifest injustice, IT Is HEREBY ORDERED THAT the R&R (Doc. 9) is ADOPTED
AS MODIFIED:
1. Defendant’s Motion to Dismiss (Doc. 6) is GRANTED AS FOLLOWS:
a. Construing Defendant's Motion to Dismiss on the basis of sovereign immunity
as a facial challenge to this Court’s jurisdiction,’ Defendant’s Motion to
Dismiss is GRANTED. Even accepting all allegations in Plaintiffs Complaint
as true, a pure application of the law as set forth in Defendant's brief in

support of the motion to dismiss (Doc. 7) and Magistrate Judge Mehalchick’s

R&R (Doc. 9), including Department of Army v. Blue Fox, Inc., 525 U.S. 255

 

' See e.g. Giovanni v. U.S. Dep't of Navy, 433 F.Supp.3d 736, 741 (E.D. Pa. 2020) (“The assertion
of sovereign immunity as a defense is properly treated as a facial challenge.”)(citing Urella v. Pa. State
Troopers Ass'n, 628 F.Supp.2d 600, 604-605 (E.D. Pa. 2008).
Case 3:19-cv-00734-RDM Document 10 Filed 09/08/20 Page 2 of 2

(1999), demonstrates that Defendant has not waived sovereign immunity and
that this Court lacks subject matter jurisdiction over Plaintiff's complaint.
b. To the extent that Defendant’s Motion to Dismiss may otherwise be construed
as a factual attack to this Court’s jurisdiction, Defendant’s Motion to Dismiss
is GRANTED for the reasons set forth in the R&R (Doc. 9).
2. Plaintiffs action is DISMISSED WITH PREJUDICE.2

3. The Clerk of Court is directed to CLOSE this action.

4

| /
L LANL Ly
Robert D> Mariani
United States District Judge

 

2 This Court notes that, even if subject-matter jurisdiction existed here, Plaintiffs Complaint fails to
state a claim upon which relief can be granted, and Plaintiffs failure to retain counsel, respond to
Defendant's motion to dismiss, file Objections to the pending R&R, or file any other document of record,
demonstrates that it has failed to prosecute this action.

2
